Appeal from D. C. N. D. Cal. Application for stay of modification of an injunction filed November 1, 1995, by the United States District Court for the Northern District of California, case No. C-91-20559-RMW, presented to Justice O’Connor, and by her referred to the Court, granted pending action by this Court on the statement as to jurisdiction. Should the appeal be dismissed or the judgment affirmed, this order shall terminate automatically. If probable jurisdiction is noted or postponed, this order shall continue in effect pending the sending down of the judgment of this Court.